Judgment, Supreme Court, New York County (Gomez, J.), entered April 27,1981, which, inter alia, ordered defendant to pay plaintiff $450 per week for her support and maintenance, is unanimously modified, on the law and the facts and in the exercise of discretion, without costs, to the extent of increasing said amount to $550 per week, payable from the date of entry of this court’s order. Based upon the 38-year duration of the parties’ marriage, the parties’ preseparation standard of living and their financial circumstances, we believe the directed increase in support to be appropriate (see Kay v Kay, 37 NY2d 632). Concur — Murphy, P. J., Birns, Ross, Lupiano and Fein, JJ.